Exhibit 10.1




Consulting Agreement


Parties:


This Consulting Agreement is entered into, effective as of the 15th day of
October 2007, by and between Nutrition 21, Inc., having an office at 4
Manhattanville Road, Purchase, NY 10577 (“N21”), and Peter C. Mann, Clinton
Corners, NY 12514 (“Consultant”).


Description:


Consultant agrees to provide consulting services related to N21’s business.


Personal Performance 


The consulting services described herein will be performed exclusively by
Consultant personally and cannot be assigned to others. Consultant represents
that he has not been debarred by the US. Food and Drug Administration. Further,
Consultant agrees to make every reasonable effort to accommodate N21’s
scheduling needs.


Consulting Period


The consulting services will be provided for a period of six months effective as
of October, 15, 2007, unless the services are earlier terminated by either party
as set forth below. Unless earlier terminated as set forth below, at the end of
the consulting period N21 may offer to extend the consulting period.


Fee Structure and Billing:


N21 will compensate Consultant at a rate of $5,000 per month. Consultant will
submit invoices for services monthly. No other compensation or benefits related
to the consulting services will be provided by N21.


Other Clients 


N21 acknowledges that other parties may use Consultant’s consulting services and
it is understood and agreed that Consultant is not to disclose to N21 any
confidential information of other parties.


Confidentiality 


(a) During the period of Consultant providing consulting services to N21,
Consultant will acquire from N21 technical and commercial information which N21
considers to be proprietary and confidential (“Information”). Consultant agrees
to keep confidential and not to use or divulge, except with the consent of N21,
any such Information as well as all information developed by Consultant as a
result of services provided for N21 under this Agreement (“Developed
Information”). Upon termination of this Agreement or at any other time N21
requests, Consultant will transmit to N21 any written, printed, or other
materials embodying such Information or Developed Information, including all
copies and excerpts thereof. These obligations on Consultant’s part with respect
to N21’s Information and Developed Information shall continue at all times
during and beyond the Consulting Period.


 
 

--------------------------------------------------------------------------------

 
(b) Notwithstanding the above, this Agreement shall not restrict Consultant’s
use or disclosure of any Information which:



i.
is or later becomes publicly known through no fault of Consultant;




ii.
was already known to Consultant at the time of its receipt from N21, as
evidenced by Consultant's written records; or




iii.
is lawfully and in good faith made available to Consultant by a third party
without restriction and disclosure or use.



(c) Specific information disclosed to Consultant by N21 or developed by
Consultant in Consultant's consulting capacity to N21 shall not be deemed to be
available to the public or in Consultant's prior possession merely because it is
embraced by more general information available to the public or in Consultant's
prior possession.


Inventions and Work Product 


Any and all inventions, discoveries, designs, or other work product (including
Developed Information), whether or not patentable or registrable as copyrighted
material or trademarks, which Consultant develops, conceives and/or makes within
the Consulting Period, and for a period of one year following termination of the
Consulting Period, related to Consultant's work for N21 hereunder or based on
Information received from N21 (“Intellectual Property”), shall be promptly and
fully disclosed to N21 and shall be the sole and exclusive property of N21.
Consultant will, at the request of N21, promptly execute any and all
applications, assignments or other instruments which N21 shall deem necessary or
useful in order to convey to N21 the sole and exclusive right, title and
interest in and to said Intellectual Property and in order to procure, maintain
and enforce patent protection, copyright protection or other forms of protection
world-wide for said Intellectual Property. N21 shall bear the costs of preparing
and filing all said instruments.


Relationship of the Parties 


While providing services for N21 in a consulting capacity, Consultant will be
acting as an independent contractor and not as an employee of N21 and Consultant
will not be entitled to any of the benefits, direct or indirect, of an employee
of N21. From time to time Consultant may be granted authority to act as an agent
of N21 insofar as required to fulfill Consultant's consulting responsibilities
described herein.


Termination


Either party may terminate this Agreement on two (2) weeks prior written notice.
Upon termination, N21 shall only be obligated to pay you for consulting rendered
up to the date of termination.


Survival


All obligations which by their nature would continue beyond the termination of
this Agreement, shall survive termination of this Agreement, including, but not
limited to, confidentiality and assignment of inventions.


Notices


All notices or other communications required or permitted to be given hereunder
shall be in writing. All such notices and other communications pursuant to the
terms of this Agreement shall be deemed to have been duly given or delivered
when delivered personally, or sent by telegram, facsimile with confirmation of
receipt, courier service or by Certified Mail-return receipt requested, to the
address first set forth above.


 
 

--------------------------------------------------------------------------------

 
Law Governing


The validity, interpretation and performance of this Agreement shall be governed
and construed in accordance with the laws of the state of New York.


Arbitration 


All claims or controversies arising out of or relating to this Agreement shall
be settled by arbitration. Either party may demand arbitration. Within thirty
(30) days of a demand for arbitration, each party shall select one arbitrator
and the arbitrators shall select a third arbitrator. The arbitration shall be in
accordance with the rules of the American Arbitration Association and be held in
New York, New York. The arbitration award may be entered in any court of
competent jurisdiction and enforced as any other judgment, decree or order of
such court.


Complete Agreement


This Agreement contains all the understandings and representations between us
relating to the matters referred to herein, supersedes any arrangements
previously entered into with respect thereto, and can be amended only in a
writing duly executed on behalf of each party.




Nutrition 21, Inc.
 
Peter C. Mann
           
By:
/s/ Paul Intlekofer  
/s/ Peter C. Mann
           
Name:
Paul Intlekofer
               
Title:
President & CEO
     



 
 

--------------------------------------------------------------------------------

 